Case 3:18-cv-00689-DJH-RSE Document 22 Filed 03/19/19 Page 1 of 1 PageID #: 949




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

  MARISSA PAYNE,                                                                         Plaintiff,

  v.                                                     Civil Action No. 3:18-cv-689-DJH-RSE

  LIBERTY LIFE ASSURANCE COMPANY
  OF BOSTON,                                                                          Defendant.

                                            * * * * *

                                             ORDER

         The parties have filed a stipulation of dismissal with prejudice signed by all parties who

 have appeared. (Docket No. 21) Accordingly, and the Court being otherwise sufficiently advised,

 it is hereby

         ORDERED that this action stands DISMISSED with prejudice pursuant to Federal Rule

 of Civil Procedure 41(a)(1)(A)(ii) and is STRICKEN from the Court’s active docket.

         March 19, 2019




                                                        David J. Hale, Judge
                                                     United States District Court




                                                 1
